Citation Nr: 0202122	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  00-22 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the left arm to include impairment of the radius with 
limitation of motion and hypesthesia, currently rated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for residual 
scars over the lateral aspect of the left arm and forearm.

3.  Entitlement to a nonservice-connected pension, to include 
a nonservice-connected pension pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September and 
December 2000 of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran has some impairment of movement of his 
forearm.  He does not suffer from ankylosis and there is no 
nerve involvement.

3.  The veteran's scars on the forearm are nontender, not 
disfiguring, and do not interfere with the veteran's ability 
to use his forearm or wrist.

4.  The veteran was born in December 1948.  He has at least 
two years of college education but was last reportedly 
employed in the service, which he left in April 1971.

5.  The veteran's primary disabilities are the residuals of 
injury to right knee, scars over the lateral aspect of the 
left arm and forearm, slight impairment of the left radius 
with limitation of motion and hypesthesia, and the residuals 
of a left herniorrhaphy.  He also has hypertension and 
suffers from minor neurological conditions of both lower 
extremities.  The combined rating for the nonservice-
connected disabilities is 40 percent.

6.  The veteran's disabilities which are not due to his own 
misconduct do not permanently preclude him from engaging in 
substantially gainful employment consistent with his age, 
education, and occupational history.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§  5100 et seq. (West 
Supp. 2001); 38 C.F.R. § 3.103 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for slight impairment of the left radius with limitation of 
motion and hypesthesia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 5215 and 8614 (2001).

3.  The criteria for a compensable evaluation for residuals 
scars over the lateral aspect of the left arm and forearm 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 5215 and 
7804 (2001).

4.  The veteran is not permanently and totally disabled for 
VA disability pension purposes within the meaning of 
governing law and regulations.  38 U.S.C.A. §§ 1155, 1502, 
1521, (West 1991); 38 C.F.R. §§ 3.321, 3.323(b)(2), 3.340(b); 
3.342, 4.7, 4.15, 4.16(a), 4.17, 4.17a, 4.18, 4.19, 4.20, 
4.25, 4.27 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran is service-connected for the residuals of a right 
knee injury, the impairment of the left radius with 
limitation of motion and hypesthesia, and scars over the 
lateral aspect of the left arm and forearm.  The veteran has 
come before the VA requesting increases in the disability 
rating assigned to his left arm.  He has also requested a 
nonservice-connected pension.  

In conjunction with his request, an orthopedic examination of 
the veteran's arm was accomplished.  The veteran complained 
of pain, weakness, stiffness, swelling, instability, 
etcetera, in the left arm.  However, when asked, the veteran 
admitted that he had not received any specific treatment for 
the arm since he left the US Army in 1971.  When examined, 
the doctor found no subluxation or inflammatory arthritis.  
The examiner further wrote:

There is evidence of painful motion.  No 
edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal 
movement.  There may be some guarding of 
movement.

....

There is a 1.5 by 20 cm scar over the 
lateral aspect of the left arm and a 1 by 
10 cm scar on the medial aspect of the 
left forearm.

Range of motion of the wrist:  
Dorsiflexion on the right 68 degrees and 
on the left 66 degrees.  Wrist palmar 
flexion on the right 79 degrees and on 
the left 65 degrees.  Wrist radial 
deviation on the right 18 degrees and on 
the left 17 degrees.  Wrist ulnar 
deviation on the right 44 degrees and on 
the left 42 degrees.

DIAGNOSIS:
Post fracture degenerative joint disease 
of the left forearm with diminished range 
of motion of the left wrist and slight 
loss of function due to pain.  Note:  The 
x-ray report of 9-12-00 did not confirm 
my clinical opinion as to DJD but it did 
mention a radiopaque foreign body between 
the mid radius and ulna.

After the orthopedic examination was accomplished, the RO 
contacted the Social Security Administration (SSA).  It did 
this because the veteran informed the RO that he was 
receiving SSA benefits.  

Those medical records were obtained and they show that the 
veteran was examined for disability benefits in July 2000.  
The veteran complained of shortness of breath, intermittent 
heartburn, some chest pain upon exertion, and lower extremity 
pain and discomfort.  Upon completion of the exam, the 
veteran was diagnosed as having hypertension, the residuals 
of an injury to the left forearm, lower extremity edema, and 
intermittent paresthesia in the left lower extremity.  The 
examiner also wrote:

	. . . I find it very difficult to 
elicit any exact information from him 
concerning any of his medical conditions. 
. . [He] is a pleasant man who is also 
complaining of new onset of medical 
complaints today the most concerning 
being the new onset of bilateral lower 
extremity edema and some neurological 
dysfunction related to the fact he has a 
positive Romberg's and has intermittent 
paresthesia now occurring in his left 
lower extremities which are not evidenced 
on the examination today.  [His] 
cognitive function seems to be moderate.  
He denies any heavy alcohol use. . . 
Physically, [the veteran's] medical 
problems will be minimally limiting at 
this point at time but due to his lack of 
recall of his medications or other 
medical history, it is difficult to make 
a determination [of] the extent of his 
illnesses.   I do feel he is limited in 
his range of motion in his left forearm 
secondary to the injury he sustained in 
the late 1960's. . . .

A psychiatric examination was performed around the same time 
as the physical examination.  A specific mental disability, 
disease, or condition was not diagnosed.  It was noted that 
there was some indication that the veteran had some mild to 
moderate cognitive impairment, but no other disability was 
indicated.

Based on the evidence, an increased evaluation for the 
forearm was not granted.  Moreover, the RO has denied the 
veteran's request for a nonservice-connected pension.  He has 
appealed to the Board for review.

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of the amendments to 38 C.F.R. 
§ 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim for increased ratings and a nonservice-
connected pension.  A review of the claims folder indicates 
that a remand of the case to the RO solely for consideration 
of the new law is not necessary.  The veteran has been 
consistently notified of all actions taken by the VA in 
support of his claim.  The veteran has been provided notice 
of the requisite material laws and regulations that apply to 
his claim.  Moreover, he has had the opportunity to provide 
testimony before the VA and he, and his service 
representatives, have proffered documents in support his 
claim.  Furthermore, the veteran's medical records have been 
obtained and a recent, detailed medical examination of his 
various conditions appears in the claims folder.  The veteran 
is not prejudiced by the Board's decision not to remand the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Increased Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2001).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2001).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2001).

i.  Left Radius

The veteran's left forearm disability [impairment of radius 
with limitation of motion and hypesthesia] has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5215 and 8614 
(2001).   When limitation of motion in a wrist is manifested 
by palmar flexion limited in line with the forearm or by 
dorsiflexion less than 15 degrees, a 10 percent evaluation is 
assigned.  38 C.F.R. Part 4, Diagnostic Code 5215 (2001).  
Normal ranges of motion for a wrist include dorsiflexion to 
70 degrees, wrist palmar flexion to 80 degrees, ulnar 
deviation to 45 degrees and radial deviation to 20 degrees.  
38 C.F.R. § 4.71a, Plate I (2001).  

Using the figures obtained from the September 2000 
examination, the veteran's dorsiflexion of the left wrist is 
limited by 4 degrees.  The wrist palmar flexion is restricted 
by 15 degrees, the ulnar restriction is restricted by 3 
degrees, and the radial deviation is limited by 3 degrees.  
The veteran has been assigned a 10 percent disability rating 
- the maximum amount allowed pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 5215 (2001).

Because the veteran's disability cannot be rating higher 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5215 (2001), 
the Board must examine whether another disability code could 
be assigned that would allow a higher rating.  Such a 
possibility exists per 38 C.F.R. Part 4, Diagnostic Code 5214 
(2001).  If a wrist has unfavorable ankylosis, in any degree 
of palmar flexion, or with ulnar or radial deviation, a 50 
percent evaluation is assigned if it is the major wrist and a 
40 percent evaluation is assigned if it is the minor wrist.  
Id.  For ankylosis of a wrist in any other position except 
favorable, the assigned ratings are 40 percent for the major 
wrist and 30 percent for the minor wrist.  Ankylosis that is 
favorable in 20 to 30 degrees dorsiflexion in the major wrist 
is assigned a 30 percent evaluation while in the minor wrist 
it is assigned a 20 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5214 (2001).  Inasmuch as the evidence of 
record does not show that the appellant's left wrist is 
ankylosed, a higher rating is not warranted under Diagnostic 
Code 5214.  Id.  

Although the veteran's arm condition may not be assigned a 
higher rating pursuant to the general bones and joints 
diagnostic criteria, it may be possible to assign a higher 
rating under the guidelines given for nerve 
involvement/damage.  In rating peripheral nerve disability, 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating to be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2001).

38 C.F.R. § 4.124 (2001) provides that cranial or peripheral 
neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale (as neuritis), with a maximum 
equal to moderate incomplete paralysis.  Under 38 C.F.R. § 
4.124a (2001), disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The radial nerve has been identified as the affected nerve in 
this case.  There are three possible diagnostic codes 
applicable to that nerve.  Diagnostic Code 8514 is applied 
for incomplete or complete paralysis.  38 C.F.R. Part 4 
(2001).  Under that code, the rating criteria provide for a 
70 percent rating for the dominant hand, is based upon the 
following: complete paralysis with drop of the hands and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  A 50 percent evaluation 
is applicable for severe incomplete paralysis, and a 30 
percent evaluation is applied for moderate incomplete 
paralysis.  The veteran does not have paralysis of the radial 
nerve, so rating under these criteria, other than by 
reference, as required for neuritis or neuralgia, is 
inappropriate.  He is able to move his wrist and grip and 
extend his fingers.  He meets none of the criteria for a 
higher evaluation under this diagnostic code.

Diagnostic Code 8614 would apply if the disability were 
characterized as neuritis.  The maximum evaluation that may 
be assigned for neuritis is 50 percent, equivalent to that 
for severe, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2001).  If neuritis is not characterized by organic changes, 
the maximum rating would be 30 percent, equivalent to 
moderate paralysis.  Id.  Of the criteria required to warrant 
a rating for neuritis, the veteran does not have sensory 
disturbance.  He does not have loss of reflexes or muscle 
atrophy; however, he does experience occasional pain.  The 
rating criteria under 38 C.F.R. § 4.123 (2001) are stated in 
the conjunctive, indicating that all must be shown in order 
to warrant a rating equivalent to severe, incomplete 
paralysis (50 percent).  As the veteran does not exhibit 
organic changes other than occasional pain, the rating 
criteria do not apply.  

Therefore, it is the conclusion of the Board that the 
evidence does not support an evaluation in excess of 10 
percent for the veteran's left arm condition, not including 
scars.

ii.  Scars - Left Arm

The veteran does have scars from the surgery accomplished on 
his left forearm.  Under 38 C.F.R. Part 4, Diagnostic Code 
7803 (2001), a 10 percent rating is warranted for 
superficial, poorly nourished scars with repeated ulceration.  
The veteran's scar is well-healed, and there is no evidence 
of ulceration.  Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. Part 4 (2001).  
The veteran has denied specific problems that have been 
caused by the scars, and there is no indication in the 
medical records that his repair scars are tender or painful.  
Diagnostic Code 7805 provides for rating other scars based on 
limitation of function of the body part affected by the scar.  
Ibid.  There is no evidence at all that the veteran's forearm 
scars affect the function of his left arm in any way.  
Therefore, it is the conclusion of the Board that the 
evidence of record is against assigning a compensable 
evaluation for the scars on the left forearm.  

B.  Pension Benefits

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of the VA 
has the authority to prescribe all rules and regulations that 
are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulation.  The basic 
law referable to pension benefits, for example, states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991).  If his disability is less than 100 percent, he 
must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342, and Part 4 (2001).

With reference to the permanence of a disability, the latter 
part of 38 U.S.C.A. § 1502 (a) (West 1991) subjectively 
defines permanence, stating that permanent and total 
disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley, 
2 Vet. App. at 285 (1992).  This definition of permanence is 
also set forth in 38 C.F.R. §§ 3.340(b) and 4.15 (2001).  See 
also Brown v. Derwinski, 2 Vet. App. 444 (1992).

Objective criteria to establish permanence of a disability is 
also provided in 38 U.S.C.A. § 1502 (West 1991).  A finding 
of permanent and total disability is warranted where the 
person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) (2001) and 38 C.F.R. § 4.15 (2001), 
which also adds that the total rating is based primarily upon 
the average impairment in earning capacity, i.e., the 
economic or industrial handicap which must be overcome.  In 
addition, 38 U.S.C.A. § 1502(a)(2) (West 1991) essentially 
provides that permanent and total disability may exist in any 
disorder determined by the Secretary to be of such a nature 
and extent as to justify that persons suffering therefrom are 
permanently and totally disabled.

With respect to the application of the aforementioned 
"average person" test, the Board recognizes that the 
Secretary has promulgated a schedule of ratings for specific 
disabilities that reflects the "average" impairment of 
earning capacity as a result of those disabilities.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  The 
schedule of disability ratings is found in 38 C.F.R. Part 4 
(2001).

The presence of certain disabilities also provides a basis 
for an objective determination of permanent and total 
disability.  Permanent loss of the use of both hands, or of 
both feet or of one hand and one foot, or the sight of both 
eyes is considered permanent and total disability for pension 
purposes.  38 C.F.R. § 4.15 (2001).  Further, permanent total 
disability pension ratings will also be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for certain types of disabilities requiring hospitalization 
for indefinite periods or, as with active pulmonary 
tuberculosis after six months' hospitalization without 
improvement.  38 C.F.R. § 3.342(b) (2001).
 
A total disability rating is based primarily upon the average 
impairment in earning capacity.  38 C.F.R. § 4.15 (2001).  
The VA's Schedule for Rating Disabilities (Rating Schedule) 
also provides a means for objective determination of total 
disability.  When impairment is commensurate with a 100 
percent rating in accordance with schedular criteria, a total 
rating on a schedular basis is warranted.  38 C.F.R. § 
3.340(a)(2) (2001).  38 C.F.R. § 4.17 (2001) provides that 
all veterans basically eligible and unable to secure or 
follow a substantially gainful occupation by reason of 
disability likely to be permanent shall be rated permanently 
and totally disabled.  For pension purposes, the permanence 
of the percentage requirements of 38 C.F.R. § 4.16 (2001) is 
a requisite.  38 C.F.R. § 4.17 (2001).

Pertinent regulations also provide that totally 
incapacitating diseases and injuries of long-standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b) (2001).  For pension purposes, 
when the percentage requirements are met and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17 
(2001).  In making such determinations, marginal employment 
may be consistent with unemployability if the restriction of 
securing or retaining better employment is due to disability.  
Id.  Marginal employment consists of employment as, for 
example, a self-employed farmer, while employed in his own 
business, or at odd jobs or while employed at less than half 
the usual remuneration.  Id.
 
In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285 (1992); 38 
U.S.C.A. § 1502(a) (West 1991).  Subjective factors for 
consideration are also included in 38 C.F.R. § 4.15 (2001), 
which provides that in individual cases, full consideration 
will be given to such factors as unusual physical or mental 
effects in individual cases, peculiar effects of occupational 
activities, defects in physical or mental endowment 
preventing the usual amount of success in overcoming the 
handicap of disability, and the effect of combinations of 
disabilities.  In addition, 38 C.F.R. § 4.17(b) (2001) states 
that where the veteran fails to meet the percentage 
requirements, but meets basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) (2001) 
is appropriate.  In turn, 38 C.F.R. § 3.321(b)(2) (2001) 
provides that where the veteran does not meet the percentage 
requirements of the Rating Schedule, but is unemployable by 
reason of his age, occupational background, or other related 
factors, a permanent and total disability rating on an 
extraschedular basis is warranted.

Below is listed the veteran's nonservice-connected 
conditions/disabilities/diseases, their diagnostic code, and 
the rating assigned to each ailment:

Diagnosis
Diagnostic Code
Rating Percentage
Herniorrhaphy 
(left)
7338
0
Hypertension
7101
10
Right lower 
extremity
8520
10
Left lower 
extremity
8520
10

The veteran has been assigned a noncompensable evaluation for 
the residuals of a left herniorrhaphy.  It has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7338 (2001), 
which provides that a noncompensable evaluation is warranted 
for a small, reducible inguinal hernia; for one which is 
without true hernia protrusion; and, for any preoperative 
inguinal hernia which is remediable.  A 10 percent evaluation 
is appropriate for a recurrent post-operative hernia which is 
readily reducible and well supported by a truss or a belt.  A 
30 percent evaluation will be assigned where there is a small 
recurrent postoperative hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  Where there is a large postoperative 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions, and that is not 
readily reducible, a 60 percent evaluation will be deemed 
warranted.

The veteran underwent, as noted above, a general medical 
examination through the Social Security Administration in 
July 2000.  The veteran did not complain of a hernia and no 
hernia was found upon examination.  Moreover, the previous 
hernia operation scar was found to be well-healed, nontender.  

Because the veteran does not presently have a hernia, he has 
no protrusions.  As he has no hernia, there is no need for a 
truss or belt.  Clearly, under the criteria of Diagnostic 
Code 7338, he does not meet even the criteria for a 
noncompensable evaluation.  38 C.F.R. Part 4 (2001).  

Consideration will also be given to other potentially 
applicable diagnostic codes.  The veteran does have a scar 
from his herniorrhaphy.  Under 38 C.F.R. Part 4, Diagnostic 
Code 7803 (2001), a 10 percent rating is warranted for 
superficial, poorly nourished scars with repeated ulceration.  
The veteran's scar is well-healed, and there is no evidence 
of ulceration.  Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. Part 4 (2001).  
There is no indication on examination that the veteran's 
hernia repair scar is tender or painful.  Diagnostic Code 
7805 provides for rating other scars based on limitation of 
function of the body part affected by the scar.  38 C.F.R. 
Part 4 (2001).  There is no evidence at all that the 
veteran's hernia scar affects the function of his body in any 
way.  

The residuals of the appellant's hernia repair can also be 
evaluated under the criteria set forth under 38 C.F.R. Part 
4, Diagnostic Code 8530 (2001), applicable to the 
ilioinguinal nerve.  Under this code, a zero percent 
disability rating is assigned for mild or moderate paralysis 
of the ilioinguinal nerve and a 10 percent disability rating 
for severe to complete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2001).  There is no 
evidence of any impairment of the ilioinguinal nerve as a 
residual of the hernia repair.

The medical evidence does not show any ratable residuals of 
the hernia repairs.  There is no current hernia, no nerve 
damage, and no limitation or symptomatology associated with 
the scars.  The objective clinical evidence does not indicate 
that the veteran has an inguinal hernia or any symptomatic 
residuals.  Therefore, a compensable evaluation is not 
warranted.  

The veteran has also been diagnosed with hypertension, which, 
in turn, has been rated as 10 percent disabling.  VA 
regulations define hypertension as a pattern of sustained 
elevated blood pressure readings, shown on different days, of 
diastolic pressure of predominately 90 mm or more, and 
isolated systolic hypertension means that the systolic 
pressure is predominantly 160 mm or more with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101, NOTE 1 (2001).

With respect to cardiovascular disorders, the Schedule was 
amended in 1998, prior to the veteran's petition for a 
nonservice-connected pension.  See 62 Fed. Reg. 65207 through 
65224 (December 11, 1997).  The modified rating schedule 
slightly changed the rating criteria for hypertension under 
Diagnostic Code 7101.  See 62 Fed. Reg. 65222 (December 11, 
1997).  All diagnoses of hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Id.  It was further noted that careful and repeated 
measurements of blood pressure readings will be required 
prior to the assignment of any compensable evaluation.  See 
62 Fed. Reg. 65215 (December 11, 1997).

Under the rating criteria, a 10 percent rating is warranted 
for hypertension where the diastolic pressure is 
predominantly 100 or more; or where the systolic pressure is 
predominantly 160 or more; or the minimum evaluation is for 
an individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  
A 20 percent disability rating is warranted where the 
diastolic pressure is predominantly 110 or more; or the 
systolic pressure is predominantly 200 or more.  Id.

The veteran is not entitled to a higher rating for 
hypertension.  The evidence does not show that he has a 
history of diastolic pressure of predominantly 100 or more.  
There were findings of diastolic pressure of 78 and 90 in 
July 2000, and 100 in September 1997.  As it can be seen, a 
diastolic pressure that is predominately 100 or more has not 
been shown.  It cannot be said, therefore, that the veteran 
has a history of diastolic pressure of predominantly 100 or 
more, since nearly all of the blood pressure readings in the 
claims folder have shown diastolic pressure of less than 100.

Moreover, the medical evidence has not shown that the veteran 
has had any definite symptoms as a result of his 
hypertension.  He has denied experiencing any cardiac-related 
symptomatology.  Also, he has not had any systolic pressure 
readings of 200 or more.  The Board does note however that 
the veteran has been prescribed some sort of blood pressure 
medication to control his hypertension.

Hence, it is the decision of the Board that in applying the 
criteria to the facts of this case, an evaluation in excess 
of 10 percent is not warranted.  The Board further opines 
that the evaluation assigned by the RO for hypertension was 
correct.

Two 10 percent evaluations have been assigned for the 
veteran's separate conditions of both lower extremities.  
Both legs have been rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 8520 (2001).  

Peripheral nerve disease involving the sciatic nerve with 
incomplete paralysis of mild degree is rated 10 percent 
disabling; moderate impairment is rated 20 percent; 
moderately severe impairment is rated 40 percent disabling.  
The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than complete paralysis.  When the 
involvement in wholly sensory, the rating should be mild, or 
at the most, moderate in degree of disability.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2001).

The medical evidence indicates that the veteran has some 
sensation loss in the left and right extremity; however, he 
has not lost the use of either extremity.  There has not been 
noticeable muscle atrophy, loss of tone or volume, nor has 
there been a diminution in the veteran's range of motion.  
This is true for both lower extremities.  While the veteran 
has complained of some pain, this complaint has not been a 
chronic or an everyday occurrence.  Therefore, it is the 
conclusion of the Board that the preponderance of the 
evidence does not support an evaluation in excess of 10 
percent for sciatica of the left and right lower extremities.  

The veteran has also been assigned a noncompensable 
evaluation for the residuals of an injury to the right knee.  
[This condition is service-connected.]  The knee disability 
is rated under the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 5257 (2001), which says that slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, will warrant a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  Diagnostic Code 5261 provides that where extension 
is limited to 10 degrees, a 10 percent rating will be 
assigned, and where it is limited to 15 degrees, a 20 percent 
rating will be assigned.  38 C.F.R. Part 4 (2001).  Also, 
under Diagnostic Code 5260, of 38 C.F.R. Part 4 (2001), where 
flexion is limited to 45 degrees, a 10 percent rating will be 
assigned, and where it is limited to 30 degrees, a 20 percent 
rating will be assigned.  These evaluations include an 
assessment of the impact of the disability on the veteran's 
daily life, including pain.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
Part 4, 5257, 5260, 5261 (2001). 

Under 38 C.F.R. § 4.71a, Plate II (2001), a normal range of 
motion for the knee is from 0 degrees extension to 140 
degrees flexion.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that 38 C.F.R. §§ 4.40, 4.45 (1995) were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, the Board must consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2001), separate from any consideration of 
the veteran's disability under the diagnostic codes.  See 
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (2001).  The factors 
involved in evaluating, and rating, disabilities of the 
joints include:  weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on 
movement.  38 C.F.R. § 4.45 (2001).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
See DeLuca, 202 Vet. App. 202, 206-07 (1995).

The Board adds that the veteran could also be rated pursuant 
to the rating criteria used for arthritis.  Arthritis due to 
trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Diagnostic Code 
5010 (2001).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasms, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2001).  The shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints for the purpose of rating 
disability for arthritis.  38 C.F.R. § 4.45, Part 4, 
Diagnostic Code 5002 (2001).

The veteran's right knee is not precluded from a full range 
of motion.  Tenderness and grinding in the patellar area, 
along with muscle spasms around the knee, instability, 
laxity, and subluxation were not noted when the knee was 
examined in July 2000.  The veteran also does not take 
medications for the knee, he is not receiving any type of 
physical therapy for the condition, and he does not wear any 
type of appliance to support the knee.  When tested, the knee 
does not produce pain and discomfort.

In accordance with the rating criteria noted above for a knee 
disability, and with the instructions given in DeLuca, the 
Board finds that only a noncompensable evaluation is 
warranted.  There is no limitation of motion or crepitus, and 
the knee does not produce pain on repeated movement.  Laxity, 
moderate limitation of motion, etcetera, have not been 
reported.  Hence, a noncompensable evaluation was 
appropriately assigned to this condition by the RO.

Based on the discussion above, the three disabilities for 
which the veteran has received a 10 percent disability rating 
are hypertension along with conditions of the right and left 
lower extremity.  Those three conditions are nonservice-
connected.  The veteran's forearm condition, not including 
scars, is rated as 10 percent disabling.  All other service-
connected and nonservice-connected conditions, disabilities, 
diseases, and manifestations have been assigned a 
noncompensable rating.  The combined disability rating is 40 
percent.  See 38 C.F.R. § 4.25, Table I (2001).

In accordance with 38 C.F.R. § 4.17 (2001), the disability 
evaluations must be compared with the minimum rating 
requirements for a total disability rating found in 38 C.F.R. 
§ 4.16(a) (2001).  That regulation provides that total 
disability ratings may be assigned where there are two or 
more disabilities, provided that one disability is rated at 
40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001). Because the combined 
rating in this case is 40 percent but none of the 
disabilities are rated solely at 40 percent, the requirements 
for a total rating based on the objective standard in the 
regulations are not met.  The Board concludes, therefore, 
that the veteran's claim for a permanent and total disability 
evaluation for pension purposes cannot be granted on this 
basis.

In compliance with the law, the regulations, and the rulings 
of the Court, the RO then considered whether it should refer 
the claim to the adjudication officer for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2) (2001), 
as it is required to do under 38 C.F.R. § 4.17(b) (2001) for 
"veterans who fail to meet the percentage requirements 
[under § 4.16(a)] but who meet the basic entitlement criteria 
and are unemployable . . . ."  38 C.F.R. § 4.17(b) (2001).  
The RO decided that the evidence did not show that the 
veteran had disabilities, permanent in nature, that would 
preclude all forms of gainful employment.  In light of this 
determination, the RO decided that the claim did not warrant 
further referral for consideration on an extra schedular 
basis of a permanent and total disability rating for pension 
purposes.  For the reasons and bases which follow, the Board 
concludes that the RO's determination as to the veteran's 
unemployability was appropriate in this case.

Section 3.321(b)(2) of the regulations reiterates the 
requirement of 38 C.F.R. § 4.17(b) (2001) that a veteran be 
"unemployable" before the RO may refer the case to the 
adjudication officer.  In addition, that regulation requires 
the RO to consider the issue of unemployability in the 
context of the veteran's disabilities, age, occupational 
background, and other related factors.  38 C.F.R. § 
3.321(b)(2) (2001) (where a veteran is "found to be 
unemployable by reason of his or her disability(ies), age, 
occupational background and other related factors," the 
adjudication officer is authorized to approve a permanent and 
total disability rating for pension purposes on an 
extraschedular basis).  In this regard, the Board notes that 
the veteran is approximately 53 years old, that he has 
completed two years of college, and that he has not worked 
since leaving the US Army in 1971.  There is no indication 
that the veteran has any training in any type of occupational 
field; however, there is also no evidence showing that the 
veteran has attempted to obtain even sedentary employment.

None of the documents suggests that the veteran is 
unemployable due to any disability, condition, or disease 
from which the veteran may now be suffering.  Although the 
Social Security Administration medical record of July 2000 
stated that the veteran's service-connected left arm 
disability would impede his ability to accomplish some types 
of work, that same report did not say that the veteran was 
precluded from obtaining gainful, even sedentary, employment.  
The Board further notes that the record does not show that 
the veteran's age, education, or industrial background, 
prevents him from employment.  In short, the evidence does 
not demonstrate that the veteran's disabilities are so severe 
or his educational level so deficient as to preclude all 
forms of gainful employment.

The Board notes with regard to the veteran's disabilities 
that the descriptions in the medical reports of the degree 
and extent of the veteran's disabilities contrast 
significantly with descriptions of the kinds of disabling 
conditions contemplated by the regulations as permanently and 
totally disabling.  See, e.g., 38 C.F.R. §§ 4.15, 3.340(b) 
(2001) ("permanent loss or loss of use of both hands, or of 
both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or bedridden . . 
. .").  The Board also points out that the descriptions of 
the veteran's disabilities in the medical examination reports 
neither provide an overall impression of a severely 
incapacitated individual nor reflect that the disorders which 
the RO rated were reasonably certain to continue at the same 
degree of impairment throughout the veteran's lifetime.  38 
U.S.C.A. § 1502 (West 1991).

Additionally, while the veteran may have submitted a claim 
before the Social Security Administration for benefits, he 
has not been found to be disabled for the purpose of Social 
Security Administration benefits.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim that he is 
permanently precluded from securing substantially gainful 
employment by reason of his disabilities even when those 
disabilities are assessed in the context of subjective 
factors such as his age, occupational background, and 
education.  The evidence do not reflect that the veteran's 
medical and mental disabilities effectively preclude him from 
engaging in some type of employment.  Moreover, even though 
the veteran has a limited level of education and industrial 
experience, it appears that he would qualify for some type of 
employment, or at least unskilled sedentary work, which would 
not be significantly affected by his disabilities.  As such, 
the veteran's claim for a permanent and total disability 
rating for pension purposes cannot be granted.


ORDER

1.  Entitlement to an increased evaluation for a disability 
of the left arm to include impairment of the radius with 
limitation of motion and hypesthesia is denied.

2.  Entitlement to a compensable evaluation for residual 
scars over the lateral aspect of the left arm and forearm is 
denied.

3.  Entitlement to a nonservice-connected pension, to include 
a nonservice-connected pension pursuant to the provisions of 
38 C.F.R. § 3.321(b)(2), is denied.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

